



LOCK-UP AGREEMENT
This LOCK-UP AGREEMENT (this “Agreement”) is made as of June __, 2016 by and
between the undersigned person or entity (the “Restricted Holder”) and Miramar
Labs, Inc. (formerly KTL Bamboo International Corp.), a Delaware corporation
(the “Parent”). Capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms in the Merger Agreement (as defined
below).
WHEREAS, pursuant to the transactions contemplated under that certain Agreement
and Plan of Merger and Reorganization, dated as of June __, 2016 (the “Merger
Agreement”), by and among the Parent, Miramar Acquisition Corp., a Delaware
corporation (the “Acquisition Subsidiary”), and Miramar Technologies, Inc., a
Delaware corporation (the “Company”), the Acquisition Subsidiary will merge with
and into the Company, with the Company remaining as the surviving entity after
the merger as a wholly-owned subsidiary of the Parent, and the stockholders of
the Company will receive shares of Parent Common Stock (as defined below) in
exchange for their capital stock of the Company pursuant to the terms of the
Merger Agreement (the “Merger”);
WHEREAS, simultaneously with the closing of the Merger, Parent will complete a
private placement offering (the “Private Placement Offering”) of a minimum of
1,800,000 shares of common stock of the Parent, par value $0.0001 per share (the
“Parent Common Stock”), at a purchase price of $5.00 per share;
WHEREAS, in connection with the Merger and Private Placement Offering, the
Parent will enter into a Registration Rights Agreement with the investors in the
Private Placement Offering, Placement Agents in the Private Placement Offering,
and certain Restricted Holders (the “Registration Rights Agreement”); and
WHEREAS, the Merger Agreement provides that, among other things, all the shares
of Parent Common Stock owned by the Restricted Holder and all securities held by
the Restricted Holder that are convertible into or exercisable or exchangeable
for Parent Common Stock, in each case whether held on the date of closing of the
Merger or thereafter acquired, and whether held beneficially or of record,
including, without limitation, any shares of Parent Common Stock acquired
pursuant to the Merger or Private Placement Offering (collectively, the
“Restricted Securities”), shall be subject to certain restrictions on
Disposition (as defined herein), and the Restricted Holder will be subject to
certain other restrictions relating to the Parent Common Stock, subject to
certain conditions all as more fully set forth herein;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:
1.
Restrictions.

(a)“Restricted Period” means the period of six (6) months commencing on the
Closing Date the Merger, if applicable; provided, however, that the Restricted
Period shall terminate prior to such date upon (a) the listing of the Parent
Common Stock on the New York Stock Exchange, NYSE MKT or NASDAQ or (b) the
closing of any underwritten public offering of the Parent’s


1

--------------------------------------------------------------------------------




securities for gross proceeds of at least $25 million, with the written approval
of the lead underwriter of such offering.
(b)During the Restricted Period, the Restricted Holder will not, directly or
indirectly: (i) offer, sell, assign, transfer, pledge, hypothecate, contract to
sell, grant an option to purchase or otherwise dispose of, or announce the
intention to so dispose of, any Restricted Securities or (ii) enter into any
swap, hedge or similar agreement or arrangement that transfers, in whole or in
part, the economic consequence of ownership of any Restricted Securities (the
actions described in clause (i) or (ii) above being hereinafter referred to as a
“Disposition”).
(c)In addition, during the period of twelve (12) months commencing on the
Closing Date of the Merger, the Restricted Holder will not, directly or
indirectly, effect or agree to effect any short sale (as defined in Rule 200
under Regulation SHO of the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”)) with respect to any shares of Parent Common Stock, whether or
not against the box, establish any “put equivalent position” (as defined in Rule
16a-1(h) under the Exchange Act) with respect to any shares of Parent Common
Stock, borrow or pre-borrow any shares of Parent Common Stock, or grant any
other right (including, without limitation, any put or call option) with respect
to shares of the Parent Common Stock or with respect to any security that
includes, is convertible into or exercisable for or derives any significant part
of its value from shares of the Parent Common Stock or otherwise seek to hedge
the Restricted Holder’s position in the Parent Common Stock.
(d)Notwithstanding anything contained herein to the contrary, the restrictions
set forth in Section 1(b) shall not apply to:
(i)
if the Restricted Holder is a natural person, any transfers made by the
Restricted Holder (A) to any member of the immediate family (as defined below)
of the Restricted Holder or to a trust the beneficiaries of which are
exclusively the Restricted Holder or members of the Restricted Holder’s
immediate family, or (B) by bona fide gift, will or intestacy;

(ii)
if the Restricted Holder is a corporation, partnership, limited liability
company or other business entity, any transfers to a charitable organization, or
to any stockholder, partner, manager, director, officer, employee or member of,
or owner of a similar equity interest in, the Restricted Holder or its
affiliates, as the case may be;

(iii)
if the Restricted Holder is a corporation, partnership, limited liability
company or other business entity, any transfer made by the Restricted Holder:

(A)
in connection with the sale or other bona fide transfer in a single transaction
of all or substantially all of the Restricted Holder’s capital stock,
partnership interests, membership interests or other similar equity interests,
as the case may be, or all or substantially all of the Restricted Holder’s
assets, in any such case not undertaken for the purpose of avoiding the
restrictions imposed by this Agreement,



2

--------------------------------------------------------------------------------




(B)
to another corporation, partnership, limited liability company or other business
entity so long as the transferee is an affiliate (as defined below) of the
Restricted Holder, or

(C)
to any investment fund or other entity that controls or manages the Restricted
Holder (including, for the avoidance of doubt, a fund managed by the same
manager or managing member or general partner or management company or by an
entity controlling, controlled by, or under common control with such manager or
managing member or general partner or management company as the Restricted
Holder) if such transfer is not for value;

(iv)
if the Restricted Holder is a trust, to a trustor or beneficiary of the trust if
such transfer is not for value;

(v)
any transfers of Restricted Securities to the Parent upon a vesting event or
upon the exercise of options or warrants to purchase the Parent’s securities, in
each case on a “cashless” or “net exercise” basis to cover tax withholding
obligations of the Restricted Holder in connection with such vesting or
exercise;

(vi)
any transfers of the Restricted Securities by operation of law, including
pursuant to a domestic order or a negotiated divorce settlement;

(vii)
any transfers of the Restricted Securities to the Parent pursuant to agreements
under which the Parent has the option to repurchase such Restricted Securities
or the Parent has a right of first refusal with respect to transfers of such
Restricted Securities;

(viii)
any transfers of the Restricted Securities pursuant to a bona fide third-party
tender offer, merger, consolidation or other similar transaction made to all
holders of Restricted Securities involving a change of control of the Parent,
provided that such transaction has been approved by the Board of Directors of
Parent;

(ix)
the exercise of any right with respect to, or the taking of any other action in
preparation for, a registration by the Parent of Restricted Securities;

(x)
any Disposition by a Restricted Holder where the other party to such Disposition
is another Restricted Holder; or

(xi)
any Disposition by a Restricted Holder to any of the following entities Bloomage
Biotechnology, Valeant Pharmaceuticals, and Shanghai Fosun Pharmaceuticals
Group.

provided, however, that


3

--------------------------------------------------------------------------------




(A)
in the case of any transfer described in clause (i), (ii), (iii), (iv), (vi) or
(xi) above, it shall be a condition to the transfer that the transferee executes
and delivers to the Parent not later than one Business Day prior to such
transfer, a written agreement in substantially the form of this Agreement
covering the transferred Restricted Securities for the balance of the Restricted
Period (it being understood that any references to “immediate family” in the
agreement executed by such transferee shall expressly refer only to the
immediate family of the Restricted Holder and not to the immediate family of the
transferee) and otherwise reasonably satisfactory in form and substance to the
Parent;

(B)
in the case of any transfer described in clause (i), (ii), (iii), (iv), (vi),
(x) or (xi) above, such transfers are not required to be reported under Section
16 of the Exchange Act, and the Restricted Holder does not otherwise voluntarily
effect any public filing or report regarding such transfers during the
Restricted Period (other than a filing on Form 5);

(C)
in the case of any transfer to the Parent described in clause (v) above, if the
transfer is required to be reported under Section 16 of the Exchange Act, any
filing under Section 16 of the Exchange Act related to such transfer shall
clearly indicate in the footnotes thereto that (a) the filing relates to the
circumstances described in clause (v) above, (b) no shares were sold by the
reporting person and (c) any remaining shares received upon exercise of an
option or a warrant (net of any shares transferred in connection with such
“cashless” or “net exercise” to cover tax withholding obligations) or the
remaining vested shares are subject to a written agreement with the Parent in
substantially the form of this Agreement for the balance of the Restricted
Period;

(D)
in the case of any transfer described in clause (viii) above, in the event that
the tender offer, merger, consolidation or other such transaction is not
completed, the Restricted Securities owned by the Restricted Holder shall remain
subject to the restrictions contained in this Agreement; and

(E)
in the case of clause (ix) above, no actual transfer or other Disposition of the
Restricted Holder’s Restricted Securities registered pursuant to the exercise of
such rights under clause (ix) shall occur during the Restricted Period.

For purposes of clause (viii), “change of control” shall mean the transfer
(whether by tender offer, merger, consolidation or other similar transaction),
in one transaction or a series of related transactions, to a person or group of
affiliated persons, of the Parent’s voting securities if, after such transfer,
such person or group of affiliated persons would hold more than 50% of the
outstanding voting securities of the Parent (or the surviving entity).
For purposes of this subsection (d), “immediate family” shall mean any
relationship by blood, domestic partnership, marriage or adoption, not more
remote than first cousin; and “affiliate” shall have the meaning set forth in
Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”).


4

--------------------------------------------------------------------------------




(e)Furthermore, during the Restricted Period, the Restricted Holder may exercise
any rights to purchase, exchange or convert any stock options granted to the
Restricted Holder pursuant to the Parent’s equity incentive plans existing as of
the date of the Merger or warrants or any other securities held by the
Restricted Holder as of the date of the Merger, which securities are convertible
into or exchangeable or exercisable for Parent Common Stock, and the Restricted
Holder agrees that the shares of Parent Common Stock received upon such
exercise, purchase, exchange or conversion shall be and remain Restricted
Securities subject to the terms of this Agreement.
(f)In addition, the restrictions set forth in Section 1(b) shall not apply to
the repurchase of Restricted Securities by the Parent in connection with the
termination of the Restricted Holder’s employment or other service with the
Parent or any of its subsidiaries.
(g)Notwithstanding anything herein to the contrary, nothing herein shall prevent
the Restricted Holder from establishing a 10b5-1 trading plan that complies with
Rule 10b5-1 under the Exchange Act (“10b5-1 Trading Plan”) or from amending an
existing 10b5-1 Trading Plan so long as there are no sales or other Dispositions
of Restricted Securities under such plans during the Restricted Period; and
provided that no public announcement or filing under the Exchange Act, if any,
is required or voluntarily made by or on behalf of the Restricted Holder or the
Parent during the Restricted Period regarding the establishment of a 10b5-1
Trading Plan or the amendment of a 10b5-1 Trading Plan.
2.
Legends; Stop Transfer Instructions.

(a)In addition to any legends to reflect applicable transfer restrictions under
federal or state securities laws, each certificate representing Restricted
Securities shall be stamped or otherwise imprinted with the following legend:
“THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS OF A
LOCK-UP AGREEMENT, DATED AS OF [_______ ____], 2016, BETWEEN THE HOLDER HEREOF
AND THE ISSUER, AND MAY ONLY BE SOLD OR TRANSFERRED IN ACCORDANCE WITH THE TERMS
THEREOF.”
(b)The Restricted Holder hereby agrees and consents to the entry of stop
transfer instructions with the Parent’s transfer agent and registrar against the
transfer of the Restricted Securities except in compliance with this Agreement.
3.
Miscellaneous.

(a)Specific Performance. The Restricted Holder agrees that in the event of any
breach or threatened breach by the Restricted Holder of any covenant, obligation
or other provision contained in this Agreement, then the Parent shall be
entitled (in addition to any other remedy that may be available to the Parent)
to: (i) a decree or order of specific performance or mandamus to enforce the
observance and performance of such covenant, obligation or other provision; and
(ii) an injunction restraining such breach or threatened breach. The Restricted
Holder further agrees that neither the Parent nor any other person or entity
shall be required to obtain, furnish or post any


5

--------------------------------------------------------------------------------




bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 3, and the Restricted Holder irrevocably
waives any right that he, she, or it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.
(b)Other Agreements. Nothing in this Agreement shall limit any of the rights or
remedies of the Parent under the Merger Agreement, or any of the rights or
remedies of the Parent or any of the obligations of the Restricted Holder under
any other agreement between the Restricted Holder and the Parent or any
certificate or instrument executed by the Restricted Holder in favor of the
Parent; and nothing in the Merger Agreement or in any other agreement,
certificate or instrument shall limit any of the rights or remedies of the
Parent or any of the obligations of the Restricted Holder under this Agreement.
(c)Notices. All notices, consents, waivers, and other communications which are
required or permitted under this Agreement shall be in writing and will be
deemed given to a party (a) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) the date of transmission if sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment if such
notice or communication is delivered prior to 5:00 P.M., Pacific Time, on a
business day, or the next business day after the date of transmission, if such
notice or communication is delivered on a day that is not a business day or
later than 5:00 P.M., Pacific Time, on a business day; (c) the date received or
rejected by the addressee, if sent by certified mail, return receipt requested;
or (d) seven days after the placement of the notice into the mails (first class
postage prepaid), to the party at the address, facsimile number, or e-mail
address furnished by the such party,
If to the Parent:




Miramar Labs, Inc.
2790 Walsh Avenue
Santa Clara. CA 95051
Attn: Michael Kleine, CEO
Facsimile: (408) 579-8795
 
With a copy (which copy shall not constitute notice hereunder) to:


Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
Attn: Philip H. Oettinger
Facsimile: (650) 493-6811


If to the Restricted Holder:


To the address set forth on the signature page hereto.


 
 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Parties notice in the manner herein set forth.


6

--------------------------------------------------------------------------------




(d)Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
(e)Applicable Law; Jurisdiction. THIS AGREEMENT IS MADE UNDER, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. In any action between or among any of
the parties arising out of this Agreement, (i) each of the parties irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the courts of the State of California sitting in Santa Clara County,
California, and the United States District Court for the Northern District of
California sitting in San Francisco; (ii) if any such action is properly
commenced in a state court, then, subject to applicable law, no party shall
object to the removal of such action to such United States District Court;
(iii) EACH OF THE PARTIES IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY; and
(iv) each of the parties irrevocably consents to service of process (in addition
to any other means of service authorized by law) by first class certified mail,
return receipt requested, postage prepared, to the address at which such party
is to receive notice in accordance with this Agreement.
(f)Waiver; Termination. No failure on the part of the Parent to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of the Parent in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy. The Parent shall not be deemed to have waived any
claim arising out of this Agreement, or any power, right, privilege or remedy
under this Agreement, unless the waiver of such claim, power, right, privilege
or remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of the Parent; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given. If the
Merger Agreement is terminated, this Agreement shall thereupon terminate.
(g)Captions. The captions contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.


7

--------------------------------------------------------------------------------




(h)Further Assurances. The Restricted Holder hereby represents and warrants that
the Restricted Holder has full power and authority to enter into this Agreement
and that this Agreement has been duly authorized (if the Restricted Holder is
not a natural person), executed and delivered by the Restricted Holder and is a
valid and binding agreement of the Restricted Holder.
(i)Entire Agreement. This Agreement sets forth the entire understanding of the
Parent and the Restricted Holder relating to the subject matter hereof and
supersedes all other prior agreements and understandings between the Parent and
the Restricted Holder relating to the subject matter hereof.
(j)Non-Exclusivity. The rights and remedies of the Parent hereunder are not
exclusive of or limited by any other rights or remedies which the Parent may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).
(k)Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Parent and the Restricted Holder.
(l)Binding Nature. This Agreement and all authority herein conferred are
irrevocable and shall survive the death or incapacity of the Restricted Holder
(if a natural person) and shall be binding upon the heirs, personal
representatives, successors and assigns of the Restricted Holder.
(m)Survival. Each of the representations, warranties, covenants and obligations
contained in this Agreement shall survive the consummation of the Merger.
(n)Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original and both of which shall constitute one and
the same instrument.


[SIGNATURE PAGE FOLLOWS]




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Agreement as
of the date first set forth above.
MIRAMAR LABS, INC.




By: ________________________________
Name: R. Michael Kleine
Title: President


RESTRICTED HOLDER:
If an individual:
If an entity:
 
Print Name of Entity:


Sign: ________________________________


_______________________________________
Print Name:
 
 
By (sign): ______________________________
_________________________________
Print Name:
Signature (if Joint Tenants or Tenants in Common)
Print Title:

Address:                     
________________________        
________________________        
________________________        





